Exhibit 10.6 NONQUALIFIED STOCK OPTION AWARD AGREEMENTFOR EMPLOYEES Tuesday Morning Corporation2014 Long-Term Incentive Plan This NONQUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”) is entered into between Tuesday Morning Corporation, a Delaware corporation (the “Company”), and (the “Participant”).The Board of Directors of the Company has adopted, and the stockholders of the Company have approved, the Tuesday Morning Corporation 2014 Long-Term Incentive Plan, as amended (the “Plan”), the terms of which are incorporated by reference herein in their entirety.The Company has agreed to grant the Participant this option to purchase shares of common stock of the Company as an inducement for the Participant’s continued and effective performance of services for the Company.Any term used in this Agreement that is not specifically defined herein shall have the meaning specified in the Plan.
